             Case 8:19-cr-00236-PX Document 77 Filed 09/16/21 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                      *
                                               *
        v.                                     *
                                               *        CRIMINAL NO. PX-19-236
 MARTREL REEVES,                               *
                                               *
                 Defendant                     *
                                               *
                                               *
                                            *******

           GOVERNMENT’S MEMORANDUM IN AID OF SENTENCING
         AND RESPONSE TO DEFENDANT’S SENTENCING MEMORANDUM

       The United States of America, by and through its attorneys, hereby submits the

Government’s Memorandum in Aid of Sentencing for Martrel Reeves and in Response to

Defendant’s Sentencing Memorandum. Defendant Martrel Reeves (“Reeves”) is scheduled to be

sentenced on September 22, 2021, at 2:00 p.m. For the reasons set forth below, the Government

submits that a sentence of 55 months in prison, followed by 3 years of supervised release, as

recommended by the U.S. Probation Office (“Probation”), is a sentence sufficient but not greater

than necessary to satisfy the goals of sentencing.

I.     Background

       On May 8, 2019, Reeves was indicted on one count of felon in possession of a firearm and

ammunition, in violation of 18 U.S.C. § 922(g)(1). Reeves had his initial appearance on May 23,

2019 and was detained by agreement pending resolution of this criminal case.

       Pursuant to a written plea agreement entered on September 22, 2020, the Defendant pled

guilty to Count One of the Indictment, which charged the Defendant with felon in possession of a

firearm and ammunition. (ECF No. 68 (“Plea”).) After accepting the Defendant’s plea to these

counts and adjudging him guilty, the Court scheduled sentencing for January 5, 2021, and directed
           Case 8:19-cr-00236-PX Document 77 Filed 09/16/21 Page 2 of 9



Probation to prepare the Pre-Sentence Investigation Report (“PSR”), which was filed on November

23, 2020. (ECF No. 74 (“PSR”).) Following a motion from defense counsel, sentencing was

rescheduled to September 22, 2021.

       In the plea agreement, the parties agreed that the base offense level is 20, because the

Defendant committed any part of the instant offense subsequent to sustaining one felony

conviction of either a crime of violence or a controlled substance offense. (Id. ¶ 6(a).) The

Government did not oppose a 2-level reduction for acceptance of responsibility, but the

Government will not move for an additional 1-level reduction because the Defendant did not

timely notify the Government of his intention to enter a plea of guilty. (Id. ¶ 6(b)). The final

offense level is therefore 18. Probation’s calculation of the offense level is in line with the plea

agreement. (PSR ¶¶ 17-25.) The parties did not reach agreement as to the Defendant’s criminal

history.

II.    Criminal History Score and Category

       The Government agrees with Probation’s calculation that the Defendant’s criminal history

score is 10 and his criminal history category is therefore V. The Defendant seeks a downward

departure by asking the Court to ignore his 2010 conviction in Arlington, Virginia, for possession

of marijuana. (ECF No. 76 at 3; PSR ¶ 31.) Section 4A1.3 of the United States Sentencing

Guidelines (the “Sentencing Guidelines”) sets forth the standard for a downward departure, which

requires reliable information that indicates that the defendant’s criminal history substantially over-

represents the seriousness of his criminal history. U.S.S.G. § 4A1.3(b)(1). By way of example,

the corresponding Application Note states that “if [] the defendant had two minor misdemeanor

convictions close to ten years prior to the instant offense and no other evidence of prior criminal

behavior in the intervening period,” a downward departure may be justified. U.S.S.G. § 4A1.3




                                                  2
           Case 8:19-cr-00236-PX Document 77 Filed 09/16/21 Page 3 of 9



app. note 3. That is not the case here. The Defendant’s conviction for possession of a controlled

substance in 2010 is one of several criminal convictions encompassing the last ten years. (PSR ¶¶

30-40.) Included in this lengthy criminal history is a conviction for possession with intent to

distribute one-and-a-half to five pounds of marijuana. (PSR ¶ 36.) Six years after his conviction

for possession of marijuana, this second conviction demonstrates the Defendant’s escalating

criminal behavior, which the Government will discuss more fully below. 1 This lengthy and serious

criminal history is at odds with the standard for a downward departure set forth in the Sentencing

Guidelines.

       In so far as the Defendant asks the Court to effectively ignore his prior criminal conviction

because the possession of marijuana is now decriminalized in Virginia, the Government notes that

the Defendant’s conviction for marijuana possession was ten years before its decriminalization. 2

(Compare PSR ¶ 31 with ECF No. 76 at 4 n.7.) When the Defendant possessed marijuana in 2010

in Virginia, it was illegal to do so in that state and many others. The Defendant chose to engage

in illegal conduct and break the law—a pattern of events that has repeated itself over and over for

the last ten years. A subsequent change in the law a decade later does not obviate the Defendant’s



       1
          The Government also notes that the facts underlying the Defendant’s 2018 conviction for
illegally possessing a firearm show that the Defendant’s vehicle contained 8 grams of marijuana
and drug paraphernalia, along with the charged firearm. (PSR ¶ 34.) These facts show that the
Defendant’s 2010 marijuana possession charge was no aberration deserving of a downward
departure under the Sentencing Guidelines.
        2
          The Government believes that the Defendant incorrectly interprets the Introductory
Commentary to § 4A. In considering whether a putative defendant is likely to reengage in
recidivism, the Sentencing Commission states that it is focusing on a defendant’s prior criminal
convictions, because “extant empirical research” has correlated past criminal behavior with future
likelihood of engaging in recidivism. U.S.S.G. § 4A. While the age of a defendant and drug abuse
can also indicate a likelihood to reengage in recidivism, the Sentencing Commission did not focus
on this under Chapter Four. Id. Importantly, the Introductory Commentary does not state that
prior criminal convictions can be ignored due to the age of a defendant or drug use at the time of
the conviction. To do so would at best minimize and at worst ignore the societal harms caused by
the prior convictions, regardless of a defendant’s age or his possible drug abuse.


                                                3
           Case 8:19-cr-00236-PX Document 77 Filed 09/16/21 Page 4 of 9



criminal activity, his conviction, or his properly applied criminal history score of 10 and criminal

history category of V.

       Accordingly, based on an offense level of 18 and a criminal history category of V, the

Sentencing Guidelines prescribe a sentence in the range of 51 months to 63 months.

III.   Legal Standard

       In United States v. Green, 436 F.3d 449 (4th Cir. 2006), the Fourth Circuit held that after

United States v. Booker, 543 U.S. 220 (2005), which made the Sentencing Guidelines effectively

advisory, the district court is commanded to fulfill congressionally established objectives for

sentencing set out in 18 U.S.C. § 3553(a): promoting respect for the law; providing just

punishment for the offense; affording adequate deterrence; protecting the public from further

criminal activity of the defendant; providing the defendant training, medical care, and

correctional treatment; and providing restitution to victims. See Green, 436 F.3d at 455; see also

United States v. Moreland, 437 F.3d 424, 432 (4th Cir. 2006).

       Thus, in conducting a sentencing, district courts must (1) calculate the sentence range

recommended by the Sentencing Guidelines; (2) determine whether a sentence within that range

and within statutory limits serves the statutory sentencing factors set out in 18 U.S.C. § 3553(a)

and, if not, select a sentence that does serve those factors; (3) implement mandatory statutory

limitations; and (4) articulate the reasons for selecting the particular sentence, especially

explaining why a sentence outside of the Sentencing Guidelines range better serves the relevant

statutory sentencing purposes. See Green, 436 F.3d at 455-56; Moreland, 437 F.3d at 432. The

explanation of a variant sentence must be tied to the factors set forth in § 3553(a) and must be

accompanied by findings of fact as necessary. See Green, 436 F.3d at 455-56; United States v.

Perez-Pena, 453 F.3d 236, 241 (4th Cir. 2006). The district court is given “some latitude,” and “a



                                                 4
             Case 8:19-cr-00236-PX Document 77 Filed 09/16/21 Page 5 of 9



degree of deference,” to tailor a particular sentence to the circumstances. Green, 436 F.3d at 456-

57; Moreland, 437 F.3d 433.

IV.    Relevant Sentencing Considerations Under 18 U.S.C. § 3553(a)

       Over the past ten years, the Defendant has shown repeatedly and consistently that he will

illegally possess a firearm. This is Reeves’ fourth firearm-related conviction. In each case, the

Defendant has received minimal sentences that have failed to deter him from illegally possessing

guns. A sentence of 55 months within the applicable Sentencing Guidelines range is necessary to

satisfy the goals of sentencing and hopefully deter Reeves from future criminal conduct.

       A.       Reeves’ Illegal Possession of a Ghost Gun and Ammunition

       As set forth in the statement of facts in the plea agreement, when law enforcement searched

the Defendant’s vehicle, they recovered from his black bag a ghost gun loaded with ten rounds of

ammunition in the magazine and one round in the chamber. As has been amply litigated in this

case, the gun Reeves possessed was a “ghost gun”—a pistol or rifle with no serial number engraved

on the frame or receiver. The Defendant could not legally possess a firearm. So, he resorted to a

ghost gun that could be purchased online in a parts kit and assembled at home. A ghost gun was

the Defendant’s choice of firearm because his lengthy criminal history would have been flagged

in a background check and would have precluded him from legally buying a conventional firearm.

For the Defendant, a ghost gun provided him access to a firearm that he would otherwise be unable

to obtain.

       A ghost gun like the one the Defendant possessed accepts the same type of ammunition as

a conventional firearm. (ECF No. 61-1 ¶ 6.) The Defendant’s ghost gun accepted “.40 caliber

ammunition used in a conventional firearm and included a Glock magazine.” (Id. ¶ 7.) And, the

Defendant took advantage of that, loading his firearm with ten rounds in the magazine and one




                                                5
            Case 8:19-cr-00236-PX Document 77 Filed 09/16/21 Page 6 of 9



live round in the chamber—ready to fire. As an individual with an extensive criminal history, the

Defendant exemplifies the type of individual that Congress sought to keep firearms out of the

hands of when it enacted the Gun Control Act. His conduct—possessing a loaded firearm in a

vehicle—is one that is inherently dangerous to society—a serious offense.

       B.      The Necessity for the Requested Sentence

       As set forth above, the Defendant’s offense was a serious one. The Defendant’s significant

criminal history evidences why a sentence within the Sentencing Guidelines is required—to

promote respect for the law, to provide just punishment, to afford adequate deterrence, and to

protect the public from further crimes of this Defendant.

       The Defendant has convictions for possession and distribution of controlled substances,

(PSR ¶¶ 31, 36), possessing or issuing forged currency, (PSR ¶ 35, 39), and most importantly, for

illegally possessing a firearm. In August 2011, the Defendant was convicted and fined in the

Fairfax General District Court for carrying a concealed weapon. (PSR ¶ 33.) Four years later, in

December 2015, the Defendant was charged with illegally possessing a firearm in Prince George’s

County Circuit Court. (PSR ¶ 34.) Following a traffic stop, the Defendant was found possessing

a black semiautomatic handgun, a magazine, and 18 rounds of ammunition as well as drugs and

drug paraphernalia. The Defendant was sentenced to five years, all but 300 days suspended, and

18 months unsupervised probation. (Id.) A year later, in December 2016, the Defendant was

charged with carrying a pistol without a license and possession of an unregistered firearm/unlawful

possession of a firearm in D.C. Superior Court. (PSR ¶ 40.) Mirroring the facts in this case and

his 2015 arrest, law enforcement conducted a traffic stop on the Defendant’s vehicle. A black

loaded handgun with an extended magazine was observed on the driver’s floorboard. Upon

searching the vehicle, law enforcement recovered an unloaded 12-gauge shotgun with a tactical




                                                6
             Case 8:19-cr-00236-PX Document 77 Filed 09/16/21 Page 7 of 9



flashlight and sight attached. The Defendant was sentenced in May 2017 to 6 months incarceration

and 3 years supervised release. (Id.) Approximately a year after this conviction, and while on

supervised release for this gun possession offense (as well as other offenses), the Defendant was

found with the instant loaded ghost gun in his vehicle.

       For each of his prior criminal offenses, the Defendant has received lenient sentences. In

response to these lenient sentences, the Defendant has continued to reengage in recidivism,

demonstrating a lack of respect for the law. A sentence of 28 months would send the same wrong

message to this Defendant—one who has habitually shown that he will break the law to possess a

firearm. In contrast, a sentence of 55 months will hopefully be sufficient to demonstrate to this

Defendant that his decision to continue to illegally possess firearms will be met with serious

consequences. Such a sentence will be sufficient, but not greater than necessary, to promote

respect for the law and provide just punishment for this serious offense. The Defendant appears

to be bright, industrious, and has talents such that he can stay on the right side of the law and not

continue to re-offend. It is the Government’s hope that a sentence of 55 months will provide

sufficient specific deterrence for this Defendant, protecting the public from any further crimes of

his. Additionally, as has been previously briefed for the Court, ghost guns like the one found in

the Defendant’s possession are being increasingly recovered by law enforcement from criminals

and at crime scenes. (See ECF Nos. 29 at 32; 29-3; 42 at n.7; 42-3.) A serious sentence in this

case will provide necessary general deterrence, putting prohibited individuals like the Defendant

on notice that the possession of ghost guns is both illegal and will result in serious criminal

penalties.




                                                 7
           Case 8:19-cr-00236-PX Document 77 Filed 09/16/21 Page 8 of 9



V.     Forfeiture Judgment and Restitution

       The Government asks the Court to incorporate the motion for forfeiture of property and

preliminary order of forfeiture, filed on November 25, 2020, into the sentencing proceeding. (ECF

No. 75.)

VI.    Conclusion

       For the foregoing reasons, and additional information that may be presented at the

sentencing hearing, the Government respectfully submits that a sentence of 55 months in prison,

followed by 3 years of supervised release, as recommended by Probation, is sufficient but not

greater than necessary to meet the purposes of sentencing as enumerated in the § 3553(a) factors.




                                                            Respectfully submitted,

                                                            Jonathan F. Lenzner
                                                            Acting United States Attorney

                                                      By:      /s/
                                                            Rajeev R. Raghavan
                                                            Erin B. Pulice
                                                            Assistant United States Attorneys




                                                8
          Case 8:19-cr-00236-PX Document 77 Filed 09/16/21 Page 9 of 9



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was filed electronically on September

16, 2021, and thus served upon defense counsel.



                                                          /s/
                                                  Rajeev R. Raghavan
                                                  Assistant United States Attorney




                                              9
